In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00113-CV




     IN THE INTEREST OF J.C.D., A MINOR CHILD




          On Appeal from the 5th District Court
                 Cass County, Texas
              Trial Court No. 03-CS-657




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION

      This is an appeal from an “Order Concerning Community Supervision” which appears at

its essence to have revoked John Dupree’s community supervision and ordered him imprisoned

until he “purge[s] himself of this revocation” by paying specified sums, to be distributed by the

Cass County Sheriff’s Department toward child support arrears. The activities below involved

amounts due for the support of two children, J.D. and J.C.D.

      It appears that the trial court attempted unsuccessfully to act as its own court recorder. His

efforts to record the proceedings failed. The judge informed the parties that the record of the

proceedings cannot be provided. On February 6, this Court issued an order directing the parties

to confer and determine whether they could provide an agreed statement of the case. We have

been informed by the parties that they cannot agree on a statement of the case as regards to the

proceedings involving J.C.D. As the stated nature of the arguments to be raised involves

sufficiency of the evidence, it is obvious that a record of the evidentiary proceedings is necessary

to the appeal’s resolution, and no agreement between the parties is possible. Pursuant to Rule

34.6(f)(3) and (4) of the Texas Rules of Appellate Procedure, appellant is therefore entitled to a

new trial. See TEX. R. APP. P. 34.6(f)(3), (4).




                                                  2
     We reverse and remand the case to the trial court for a new trial.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:      July 1, 2014
Date Decided:        July 2, 2014




                                               3